       Case 1:19-cr-00090-SPW Document 138 Filed 12/16/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                          CR 19-90-BLG-SPW


                           Plaintiff,                      ORDER


           vs.



 MEREDITH McCONNELL,
 BARBARA MARY DAYCHIEF and
 SHERYL LYNN LAWRENCE,

                           Defendants.




      This matter comes before the Court on Defendant Barbara May Daychiefs

Reply Brief in Support of Joinder re: McConnelPs Motions to Dismiss, Strike and

Sever, filed August 31, 2020.(Doc. 118). In her reply, Daychiefraised a new

argument to support the dismissal of Count VIII ofthe Indictment. The United

States filed a response to Daychiefs argument on November 1, 2020.(Doc. 132).

The matter is now deemed fully briefed and ripe for resolution.

      I.    RELEVANT BACKGROUND


            a. Factual Background
Case 1:19-cr-00090-SPW Document 138 Filed 12/16/20 Page 2 of 9
Case 1:19-cr-00090-SPW Document 138 Filed 12/16/20 Page 3 of 9
Case 1:19-cr-00090-SPW Document 138 Filed 12/16/20 Page 4 of 9
Case 1:19-cr-00090-SPW Document 138 Filed 12/16/20 Page 5 of 9
Case 1:19-cr-00090-SPW Document 138 Filed 12/16/20 Page 6 of 9
Case 1:19-cr-00090-SPW Document 138 Filed 12/16/20 Page 7 of 9
Case 1:19-cr-00090-SPW Document 138 Filed 12/16/20 Page 8 of 9
Case 1:19-cr-00090-SPW Document 138 Filed 12/16/20 Page 9 of 9
